Exhibit 10.2

 

FIRST AMENDMENT
TO AMENDED AND RESTATED AGREEMENT AND CERTIFICATE OF LIMITED
PARTNERSHIP
OF
CHERRYWOOD ASSOCIATES

This First Amendment to Amended and Restated Agreement and Certificate of
Limited Partnership of Cherrywood Associates (this "Amendment"), is dated for
reference purposes only August 10, 2011, by and between James R. Tomlinson, an
individual, Thomas E. Dillon, an individual, Gerald C. Bauman, an individual
(collectively, the "Operating General Partner"); Real Estate Associates Limited
II, a California limited partnership (the "Withdrawing Limited Partner" and
together with the Operating General Partner, each a "Party" and any two or more,
as the context requires, collectively, the "Parties"), with reference to the
following:

A.                                   Cherrywood Associates (the "Partnership")
was formed as a limited partnership under the laws of the State of Idaho and is
being governed pursuant to an Amended and Restated Agreement and Certificate of
Limited Partnership, dated as of April 21, 1980 (the "Partnership Agreement").

B.                                     The Parties desire to enter into this
Amendment to provide for, among other things (i) the withdrawal of the
Withdrawing Limited Partner from the Partnership as the Limited Partner of the
Partnership, (ii) the transfer of the entire limited partnership interest of the
Withdrawing Limited Partner in the Partnership to Gerald C. Bauman, an
individual (the "Incoming Limited Partner") and (iii) other amendments to the
Partnership Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, and for such other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Parties agree that the Partnership
Agreement is amended as follows:

1.                  Capitalized terms not defined in this Amendment shall have
the meanings set forth in the Partnership Agreement.

2.                  Effective as of the date that the Withdrawing Limited
Partner has received the sum of $650,000.00 from the Incoming Limited Partner
(the "Effective Date"), which payment the Withdrawing Limited Partner
acknowledges shall be treated as a direct acquisition of the "Interest" (as that
term is defined below) and in full satisfaction of all obligations and
liabilities due the Withdrawing Limited Partner in connection with or in any
manner arising out of the Partnership, the Project or any other assets owned by
the Partnership on the Effective Date:

(a)            The Withdrawing Limited Partner withdraws from the Partnership,
it acknowledges that it has no further interest therein and its entire interest
in the Partnership, including; but not limited to, its right to and/or interests
in all Cash From Operations, Net Refinancing Cash, Cash from Disposition or
Partial Disposition and other Partnership distributions, other Partnership funds
and assets, and any reimbursements of expenses, repayments of any loans made by
the Withdrawing Limited Partner or any Affiliate to the Partnership
(collectively, the "Interest"), is transferred to the Incoming Limited Partner;
and

(b)            The Incoming Limited Partner assumes and agrees to perform all of
the obligations of the Limited Partner under the Partnership Agreement.

 

Notwithstanding the foregoing to the contrary, if the Effective Date has not
occurred or before August 17, 2011, then notwithstanding anything herein
contained to the contrary, this Amendment shall be of no force or effect.

3.                                           Notwithstanding the withdrawal of
the Withdrawing Limited Partner, each of the other Partners elects to continue
the business of the Partnership.

4.                     The defined term "Limited Partner" is deleted in its
entirety and replaced with the following:

"Limited Partner" means Gerald C. Bauman, or his successors and assigns.

5.                     The address for the Limited Partner in Section 13.2.2 of
the Partnership Agreement is deleted in its entirety and replaced with the
following:

Gerald C. Bauman

c/o Tomlinson & Associates, Inc.

P.O. Box 108

Boise, ID 83701

6.                     As a material inducement to the Withdrawing Limited
Partner entering into this Amendment, the Operating General Partner represents
and warrants to the Withdrawing Limited Partner that the following are true and
correct:

(a)              The Partnership at all times has been and continues to be a
limited partnership duly organized, validly existing and in good standing under
the laws governing limited partnerships, as adopted in the state of its
formation. The Partnership has taken all requisite action in order to conduct
lawfully its business in the state in which the Project is situated, and is not
qualified or licensed to do business and is not required to be so qualified or
licensed in any other jurisdiction. The Partnership has the full power and
authority to carry on its business, including without limitation, to own, lease
and operate the Project.

(b)              (i) The execution and delivery of this Amendment by the
Operating General Partner and the performance of the transactions contemplated
herein have been duly authorized by all requisite corporate and partnership
proceedings, and (ii) assuming the due and proper execution and delivery by the
Withdrawing Limited Partner, this Amendment is binding upon and enforceable
against the Operating General Partner in accordance with its terms.

(c)              The Partnership has obtained all necessary consents and
approvals for the transactions contemplated by this Agreement, including, but
not limited to, the consent of the holders of all Mortgages and all Governmental
Agencies, including, but not limited to, HUD.

7                      .                       As a material inducement to the
Withdrawing Limited Partner entering into this Amendment, the Incoming Limited
Partner hereby represents and warrants to the Withdrawing Limited Partner that
the following are true and correct :

(a)             The execution and delivery of this Amendment by the Incoming
Limited Partner and the performance of the transactions contemplated herein have
been duly authorized by all requisite corporate and partnership proceedings.

 

(b)                                Assuming the due and proper execution and
delivery by the Withdrawing Limited Partner, this Amendment is binding upon and
enforceable against the Incoming Limited Partner in accordance with its terms.

(c)                                No proceeding before any federal, state,
municipal or other governmental department, commission, board or agency is
pending against the Incoming Limited Partner or, to the knowledge of the
Incoming Limited Partner, threatened against the Incoming Limited Partner
pursuant to which an unfavorable judgment would restrain, prohibit, invalidate,
set aside, rescind, prevent or make unlawful this Amendment or the transactions
contemplated hereunder, nor does the Incoming Limited Partner know of any reason
to believe any such proceeding will be instituted.

(d)                                The Incoming Limited Partner has incurred no
obligation or liability, contingent or otherwise, for brokerage or finders' fees
or agents' commissions or other similar payment in connection with this
Amendment.

(e)                                The Incoming Limited Partner is aware of the
restrictions on transfer or encumbrance of the Interest under the Partnership
Agreement, as well as the transfer restrictions imposed by the Securities Act of
1933, as amended, and applicable state securities laws (the "Securities Laws").
The Incoming Limited Partner is able to bear the economic risk of its investment
in the Interest, is aware that it must hold the Interest for an indefinite
period and that the Interest has not been registered under the applicable
Securities Laws and may not be sold or otherwise transferred unless permitted by
the terms of the Partnership Agreement and the Interest is registered, or an
exemption from the registration requirements is available with respect thereto,
under the Securities Laws. The Incoming Limited Partner is acquiring the
Interest for its own account and not with a view to resell, transfer or
otherwise dispose thereof.

(f)                       The Incoming Limited Partner is an Affiliate of the
Operating General Partner and, knows, therefore, at least as much about the
Partnership as the Withdrawing Limited Partner. The Incoming Limited Partner is
experienced in financial transactions such as ownership of the Interest and
understands the business and operations of the Partnership and its ownership and
operation of the Project. The Incoming Limited Partner has had an opportunity to
ask questions about and seek information about the Interest, the Partnership and
the Project, and has not relied upon any express or implied representations or
warranties from the Withdrawing Limited Partner with regard to the Interest, the
Partnership or the Project, except as expressly provided herein.

8.                                           As a material inducement to the
Operating General Partner and the Incoming Limited Partner entering into this
Amendment, the Withdrawing Limited Partner represents and warrants that the
following are true and correct:

(a)              The Withdrawing Limited Partner has at all times been and
continues to be duly organized, validly existing and in good standing under the
laws governing limited partnerships, as adopted in the state of its formation.

(b)              The Withdrawing Limited Partner is the owner of the Interest,
the Interest is not subject to any lien, pledge or encumbrance of any nature
whatsoever and the Incoming Limited Partner shall acquire the same free of any
rights or claims thereto by any other party claiming by, through or under the
Withdrawing Limited Partner, and prior to the Effective Date the Withdrawing
Limited Partner has not sold, assigned, conveyed or otherwise transferred any
interest in the Partnership which was granted to the Withdrawing Limited Partner
as the "Limited Partner."

(c)            The execution and delivery of this Amendment by the Withdrawing
Limited Partner and the performance of the transactions contemplated herein have
been duly authorized by all requisite corporate and partnership proceedings and,
assuming the due and proper execution and delivery by the Operating General
Partner and the Incoming Limited Partner, this Amendment is binding upon and
enforceable against the Withdrawing Limited Partner in accordance with its
terms.

(d)            To the Withdrawing Limited Partner's knowledge, there is no
litigation, action, proceeding, investigation or claim pending or threatened
against or involving the Interest, or which questions the validity of this
Amendment, and, to the Withdrawing Limited Partner's knowledge, there is no fact
or circumstance which could give rise to any such litigation, action,
proceeding, investigation or claim.

9.                                The representations and warranties set forth
above in paragraphs 6, 7, and 8 are true and correct as of the Effective Date
and shall survive the withdrawal of the Withdrawing Limited Partner from and the
admission of the Incoming Limited Partner into the Partnership as herein
contemplated.

10.                         Notwithstanding the withdrawal of the Withdrawing
Limited Partner, the Operating General Partner acknowledges that from and after
the Effective Date matters may arise that relate back to events that occurred
prior to the Effective Date (for purposes of illustration and not limitation,
audits by the IRS). The General Partner agrees that as to such matters (i) the
Operating General Partner shall conduct itself in a manner which is consistent
with the obligations it had as the Operating General Partner immediately prior
to the Effective Date and, accordingly, recognize all of the corresponding
rights of the Withdrawing Limited Partner as if the Withdrawing Limited Partner
had not withdrawn from the Partnership as provided in this Amendment and (ii)
that nothing herein shall relieve the Operating General Partner from such
pre-existing obligations. Without limiting the generality of the foregoing, the
Operating General Partner shall:

(a)            file on behalf of the Partnership for the current Fiscal Year a
United States Partnership Return of Income and such other tax returns and other
documents from time to time as may be required by the federal government or by
any state or any subdivision thereof within the time(s) prescribed by law for
such filings;

(b)            deliver to the Withdrawing Limited Partner within sixty (60) days
after the end of the current Fiscal Year such tax information, including,
without limitation, a copy of Schedule K-1, as shall be reasonably necessary for
inclusion by the Withdrawing Limited Partner in its federal income tax returns
and required state income tax and other tax returns; and

(c)            deliver to the Withdrawing Limited Partner the current Fiscal
Year certified financial statement of the Partnership as required pursuant to
the terms of Section 11.7 of the Partnership Agreement.

If the Operating General Partner shall fail, for any reason, to prepare and/or
deliver to the Withdrawing Limited Partner any of the returns or other
information required by this paragraph

10. the Withdrawing Limited Partner shall have the right to cause such returns
and other information prepared at the sole cost and expense of the Operating
General Partner, plus an administrative fee payable to the Withdrawing Limited
Partner in an amount equal to fifteen percent (15%) of the actual out-of-pocket
costs incurred by the Withdrawing Limited Partner to have such returns and
information prepared. In furtherance of the foregoing, the Withdrawing Limited
Partner and its duly authorized representatives shall have the right to inspect
and copy such portions of the Partnership's books of account which are necessary
or appropriate for the preparation of such returns and information; provided,
however, it is expressly understood and agreed by the Withdrawing Limited
Partner that such access is solely for the purpose of preparing such returns or
other information that the Operating General Partner failed to prepare and/or
deliver as herein provided, and shall not be deemed to grant the Withdrawing
Limited Partner any other rights with respect to the Partnership and/or the
operation of its business.

11.                                       Without limiting the generality of the
provisions of paragraph 10,

(a)            Within five (5) calendar days after the sending or the receipt of
any correspondence or communication relating to the Partnership to or from the
IRS which could affect the Withdrawing Limited Partner, the Operating General
Partner, as the "tax matters partner" (as that term is defined in the Code) of
the Partnership (the "Tax Matters Partner"), shall promptly forward to the
Withdrawing Limited Partner a photocopy of all such correspondence or
communication(s).

(b)            The Tax Matters Partner, shall not, with respect to any matter
which could affect the Withdrawing Limited Partner, take any of the following
actions without the prior written consent or approval of the Withdrawing Limited
Partner:

(i)               Extend the statute of limitations for assessing or computing
any tax liability against the Partnership (or the amount or character of any
Partnership tax items);

(ii)             Settle any audit with the IRS concerning the adjustment or
readjustment of any partnership item(s) (within the meaning of Section
6231(a)(3) of the Code);

(iii)            File a request for an administrative adjustment with the IRS at
any time or file a petition for judicial review with respect to any such
request;

(iv)           Initiate or settle any judicial review or action concerning the
amount or character of any partnership tax item(s) (within the meaning of
Section 6231(a)(3) of the Code); or

(v)            Intervene in any action brought by any other Partner for judicial
review of a final adjustment.

12.     In the event of any Partnership level proceeding instituted by the IRS
pursuant to Sections 6221 through 6233 of the Code which could affect the
Withdrawing Limited Partner, the Tax Matters Partner shall consult with the
Withdrawing Limited Partner regarding the nature and content of all action and
defense to be taken by the Partnership in response to such proceeding. The Tax
Matters Partner also shall consult with the Withdrawing Limited Partner
regarding the nature and content of any proceeding pursuant to Sections 6221
through 6233 of the Code instituted by or on behalf of the Partnership
(including the decision to institute proceedings, whether administrative or
judicial, and whether in response to a previous IRS proceeding against the
Partnership or otherwise).

 

13.                         The General Partner approves the withdrawal of the
Withdrawing Limited Partner and confirms that there are no unsatisfied
conditions or obligations of the Withdrawing Limited Partner under the
Partnership Agreement with respect thereto.

14.                         All of the provisions of this Amendment shall
survive the withdrawal of the Withdrawing Limited Partner from the Partnership.

15.                         Except as amended by this Amendment, the Partnership
Agreement remains in full force and effect without change.

16.                         This Amendment may be executed in counterparts and
may be executed by facsimile, each of which shall be deemed to be effective and
all of which when taken together, shall constitute one instrument.

17.                         Each provision of this Amendment shall be considered
separate and if for any reason any provision or provisions herein are determined
to be invalid or contrary to any existing or future law, such invalidity shall
not impair the operation of or affect those portions of this Amendment which are
valid, such provision or provisions shall be deemed void and of no effect.

18.                         The Parties shall execute and deliver such further
instruments and do such further acts and things as may be reasonably required to
carry out the intent and purposes of this Amendment.

[Signatures on following page(s)]


EXECUTED to be effective as of the Effective Date.

 

OPERATING GENERAL PARTNER:                           /s/James R. Tomlinson

                                                                        JAMES R.
TOMLINSON

 

                                                                       
/s/Thomas E. Dillon

                                                                        THOMAS
E. DILLON

 

                                                          /s/Gerald C. Bauman

                                                          GERALD C. BAUMAN 

 

LIMITED PARTNER:                                             /s/Gerald C. Bauman

                                                                        GERALD
C. BAUMAN

 

WITHDRAWING LIMITED PARTNER:                      REAL ESTATE ASSOCIATES LIMITED
II,

                                                                        a
California limited partnership

 

                                                                        By
National Partnership Investments Corp.,

                                                                                   
a California corporation,

                                                                                   
General Partner

 

                                                                                   
By  /s/Derek J. Hart

                                                                                         
Name:  Derek J. Hart

                                                                                         
Title:  Senior Vice President